December 11, 2007 Donald F. DelaneyVIA EDGAR AND United States Securities andVIA FAX AT (202) 772-9368 Exchange Commission Division of Corporate Finance 100 F. Street N.E. Washington, D.C. 20549-7010 Telephone: (202) 551-3863 Fax: (202) 772-9368 Re: Siberian Energy Group Inc. Form 10-KSB for the Fiscal Year Ended December 31, 2006 Filed April 2, 2007 File No. 333-118902 Dear Mr. Delaney: Siberian Energy Group Inc. (“we” and “us”) have received your letter dated November 27, 2007 (the “Letter”), relating to our Form 10-KSB for the fiscal year ended December 31, 2006, which requested that we answer your questions and comments within 10 days of the date of the Letter.Unfortunately, due to previously arranged travelling commitments and scheduling conflicts between our officers and our independent auditor, we have been unable to devote the required amount of time to the questions posed in your Letter.As such, we respectfully ask that we have an extension until December 21, 2007, to allow us sufficient time to address the questions and comments contained in your Letter. Yours very truly, SIBERIAN ENERGY GROUP INC. /s/ David Zaikin David Zaikin Chief Executive Officer
